DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 31, recites “A computer readable medium ...,” 
In the instant application, Applicant’s originally filed specification on page 23 [0076] reads “If implemented in software executed by a processor, the functions may be stored on or transmitted over as one or more instructions or code on a non-transitory computer-readable medium. Other examples and implementations are within the scope and spirit of the disclosure and appended claims.” [emphasis added].
	Furthermore, the OG Notice (1351 OG 212) published on February 23, 2010 says:

The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media…

 Hence, claim 31 is directed to non-statutory subject matter, since the broadest reasonable interpretation of a “medium” as defined by Applicant’s originally filed specification above, encompasses transitory propagating signals and is therefore ineligible under 35 U.S.C 101.

Claim Objections
4.	Claims 1, 15, and 31 objected to because of the following informalities:  each of these claims is missing the word “the” immediately prior to the word “legacy” in lines 3, 7, and 3, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 10-11, 13, 15, 27-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al., U.S. Patent Application Publication 2010/0048210 (hereinafter Iwamura), in view of Li et al., U.S. Patent Application Publication 2018/0227872 (hereinafter Li).
	Regarding claim 1, Iwamura discloses a method for wireless communications (disclosed is a method for wireless communications, according to [0003]-[0004]), comprising: 
determining, at a user equipment (UE), that a voice call over a legacy cell has terminated (a UE determines that a call has been completed, according to [0004]); 
receiving, from the legacy cell, a radio resource control (RRC) release message in response to the termination of the voice call (the UE is connected to a legacy cellular 
selecting, in response to the RRC release message, a new radio (NR) cell for communication without camping on either the legacy cell or an intermediate cell after the voice call has terminated (in response to the RRC release signal, the UE releases the connection and searches for and selects a destination cell in a different RAT system, according to [0004]); and 
establishing communication with the NR cell based on the selection (the UE connects to the destination cell in the different RAT system, according to [0004]).
Iwamura does not expressly disclose that selecting the NR cell includes overriding at least one procedure associated with the RRC release message.
Li discloses that selecting the NR cell includes overriding at least one procedure associated with the RRC release message (during a registration procedure, the initiation of an RRC release is avoided, according to [0202]-[0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura with Li such that selecting the NR cell includes overriding at least one procedure associated with the RRC release message.
One of ordinary skill in the art would have been motivated to make this modification in order to accommodate round trip packet delay and periods of inactivity (Li:  [0202]-[0204]).

	a memory configured to store instructions (the UE comprises a control unit that controls the functions of said UE (and therefore necessarily comprises a memory for storing instructions that are executed by said control unit), according to [0035], Fig. 3 [element 312]); 
	a processor communicatively coupled with the memory, the processor configured to execute the instructions (the UE comprises a control unit that controls the functions of said UE (and therefore necessarily executes stored instructions), according to [0035], Fig. 3 [element 312]) to: 
	determine, at a user equipment (UE), that a voice call over a legacy cell has terminated (the UE determines that a call has been completed, according to [0004]); 
	receive, from the legacy cell, a radio resource control (RRC) release message in response to the termination of the voice call (the UE is connected to a legacy cellular system, such as a 2G-RAT or a 3G-RAT, whereby said UE receives a radio resource control (RRC) release signal in response to the UE’s call completion, according to [0003]-[0004]); 
	select, in response to the RRC release message, a new radio (NR) cell for communication without camping on either the legacy cell or an intermediate cell after the voice call has terminated (in response to the RRC release signal, the UE releases the connection and searches for and selects a destination cell in a different RAT system, according to [0004]); and 

Iwamura does not expressly disclose that selecting the NR cell includes overriding at least one procedure associated with the RRC release message.
Li discloses that selecting the NR cell includes overriding at least one procedure associated with the RRC release message (during a registration procedure, the initiation of an RRC release is avoided, according to [0202]-[0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura with Li such that selecting the NR cell includes overriding at least one procedure associated with the RRC release message.
One of ordinary skill in the art would have been motivated to make this modification in order to accommodate round trip packet delay and periods of inactivity (Li:  [0202]-[0204]).
	Regarding claim 31, Iwamura discloses a computer readable medium for wireless communication (disclosed is a UE, according to [0030], whereby said UE comprises a control unit that controls the functions of said UE (and therefore necessarily comprises a computer readable medium for storing instructions that are executed by said control unit), according to [0035], Fig. 3 [element 312]), comprising code for: 
determining, at a user equipment (UE), that a voice call over a legacy cell has terminated (a UE determines that a call has been completed, according to [0004]); 
receiving, from legacy cell, a radio resource control (RRC) release message in response to the termination of the voice call (the UE is connected to a legacy cellular 
selecting, in response to the RRC release message, a new radio (NR) cell for communication without camping on either the legacy cell or an intermediate cell after the voice call has terminated (in response to the RRC release signal, the UE releases the connection and searches for and selects a destination cell in a different RAT system, according to [0004]); and 
establishing communication with the NR cell based on the selection (the UE connects to the destination cell in the different RAT system, according to [0004]).
	Iwamura does not expressly disclose that selecting the NR cell includes overriding at least one procedure associated with the RRC release message.
Li discloses that selecting the NR cell includes overriding at least one procedure associated with the RRC release message (during a registration procedure, the initiation of an RRC release is avoided, according to [0202]-[0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura with Li such that selecting the NR cell includes overriding at least one procedure associated with the RRC release message.
One of ordinary skill in the art would have been motivated to make this modification in order to accommodate round trip packet delay and periods of inactivity (Li:  [0202]-[0204]).

Iwamura does not expressly disclose that overriding the at least one procedure associated with the RRC release message is based on a policy or configuration information associated with UE.
Li discloses that overriding the at least one procedure associated with the RRC release message is based on a policy or configuration information associated with UE (the initiation of RRC release being avoided is due to a configured setting, according to [0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Li such that overriding the at least one procedure associated with the RRC release message is based on a policy or configuration information associated with UE.
One of ordinary skill in the art would have been motivated to make this modification in order to accommodate round trip packet delay and periods of inactivity (Li:  [0202]-[0204]).
Regarding claim 11, the combination of Iwamura and Li discloses all the limitations of claim 10.
Iwamura does not expressly disclose that the policy or the configuration information association with the UE is received by the UE based on the UE registration with the NR cell by non-access stratum (NAS) message during registration procedure.
Li discloses that the policy or the configuration information association with the UE is received by the UE based on the UE registration with the NR cell by non-access 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Li such that the policy or the configuration information association with the UE is received by the UE based on the UE registration with the NR cell by non-access stratum (NAS) message during registration procedure.
One of ordinary skill in the art would have been motivated to make this modification in order to accommodate round trip packet delay and periods of inactivity (Li:  [0202]-[0204]).
Regarding claim 13, the combination of Iwamura and Li discloses all the limitations of claim 10.
Iwamura does not expressly disclose that the policy or the configuration information association with the UE is based on a static configuration.
Li discloses that the policy or the configuration information association with the UE is based on a static configuration (the initiation of RRC release is avoided based on a predetermined condition being met, according to [0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Li such that 
One of ordinary skill in the art would have been motivated to make this modification in order to accommodate round trip packet delay and periods of inactivity (Li:  [0202]-[0204]).
Regarding claim 27, the combination of Iwamura and Li discloses all the limitations of claim 15.
Iwamura does not expressly disclose that overriding the at least one procedure associated with the RRC release message is based on a policy or configuration information associated with UE.
Li discloses that overriding the at least one procedure associated with the RRC release message is based on a policy or configuration information associated with UE (the initiation of RRC release being avoided is due to a configured setting, according to [0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Li such that overriding the at least one procedure associated with the RRC release message is based on a policy or configuration information associated with UE.
One of ordinary skill in the art would have been motivated to make this modification in order to accommodate round trip packet delay and periods of inactivity (Li:  [0202]-[0204]).
Regarding claim 28, the combination of Iwamura and Li discloses all the limitations of claim 27.

Li discloses that the policy or the configuration information association with the UE is received by the UE based on the UE registration with the NR cell by non-access stratum (NAS) message during registration procedure (the initiation of RRC release being avoided is based on state transition timer or expected inactivity period information, according to [0202]-[0204], whereby said state transition timer or expected inactivity period information is determined according to information provided by the UE, via a NAS message, during a registration procedure, according to [0221]-[0222]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Li such that the policy or the configuration information association with the UE is received by the UE based on the UE registration with the NR cell by non-access stratum (NAS) message during registration procedure.
One of ordinary skill in the art would have been motivated to make this modification in order to accommodate round trip packet delay and periods of inactivity (Li:  [0202]-[0204]).
Regarding claim 30, the combination of Iwamura and Li discloses all the limitations of claim 27.
Iwamura does not expressly disclose that the policy or the configuration information association with the UE is based on a static configuration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Li such that the policy or the configuration information association with the UE is based on a static configuration.
One of ordinary skill in the art would have been motivated to make this modification in order to accommodate round trip packet delay and periods of inactivity (Li:  [0202]-[0204]).

10.	Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Li as applied to claims 1 and 15 above, further in view of Strom et al., U.S. Patent Application Publication 2016/0316310 (hereinafter Strom).
	Regarding claim 2, the combination of Iwamura and Li discloses all the limitations of claim 1.  Additionally, Iwamura discloses that the legacy cell is one of a universal terrestrial radio access network (UTRAN) cell, a global system for mobile communication (GSM) cell or a CDMA2000 cell (the UE connects to a GSM cell, according to [0003]-[0004]).
	Neither Iwamura nor Li expressly discloses that the intermediate cell is an evolved universal terrestrial radio access network (E-UTRAN) cell.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Strom such that the intermediate cell is an evolved universal terrestrial radio access network (E-UTRAN) cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the reduction of latencies (Strom:  [0006]-[0009]).
	Regarding claim 19, the combination of Iwamura and Li discloses all the limitations of claim 15.  Additionally, Iwamura discloses that the legacy cell is one of a universal terrestrial radio access network (UTRAN) cell, a global system for mobile communication (GSM) cell or a CDMA2000 cell (the UE connects to a GSM cell, according to [0003]-[0004]).
	Neither Iwamura nor Li expressly discloses that the intermediate cell is an evolved universal terrestrial radio access network (E-UTRAN) cell.
	Strom discloses that the intermediate cell is an evolved universal terrestrial radio access network (E-UTRAN) cell (an intermediate network node is part of an E-UTRAN, according to [0040]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Strom such that the intermediate cell is an evolved universal terrestrial radio access network (E-UTRAN) cell.
.

11.	Claims 5-7 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Li as applied to claims 1 and 15 above, further in view of Andre-Jonsson et al., U.S. Patent Application Publication 2014/0146792 (hereinafter Andre-Jonsson).
	Regarding claim 5, the combination of Iwamura and Li discloses all the limitations of claim 1.
	Neither Iwamura nor Li expressly discloses that the RRC release message includes RRC redirection information that comprises one or both of cell or frequency information associated with an evolved universal terrestrial radio access network (E-UTRAN) cell.
	Andre-Jonsson discloses that the RRC release message includes RRC redirection information that comprises one or both of cell or frequency information associated with an evolved universal terrestrial radio access network (E-UTRAN) cell (a UE undergoes cell reselection to a E-UTRAN cell via RRC Release with Redirect, according to [0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Andre-Jonsson such that the RRC release message includes RRC redirection information that comprises one or both of cell or frequency information associated with an evolved universal terrestrial radio access network (E-UTRAN) cell.

	Regarding claim 6, the combination of Iwamura, Li, and Andre-Jonsson discloses all the limitations of claim 5.  Additionally, Iwamura discloses analyzing the one or both of the cell or frequency information associated with the E-UTRAN cell to determine whether there is at least one NR cell near the E-UTRAN cell (the UE performs a cell search using frequency information, according to [0004]).
	Regarding claim 7, the combination of Iwamura, Li, and Andre-Jonsson discloses all the limitations of claim 6.  Additionally, Iwamura discloses selecting the NR cell based on determining that there is at least one NR cell near the E-UTRAN cell (the UE selects, as a destination cell, a cell whose paging channel said UE is able to receive, according to [0004]).
	Regarding claim 22, the combination of Iwamura and Li discloses all the limitations of claim 15.
	Neither Iwamura nor Li expressly discloses that the RRC release message includes RRC redirection information that comprises one or both of cell or frequency information associated with an evolved universal terrestrial radio access network (E-UTRAN) cell.
	Andre-Jonsson discloses that the RRC release message includes RRC redirection information that comprises one or both of cell or frequency information associated with an evolved universal terrestrial radio access network (E-UTRAN) cell (a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Andre-Jonsson such that the RRC release message includes RRC redirection information that comprises one or both of cell or frequency information associated with an evolved universal terrestrial radio access network (E-UTRAN) cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to improve handover between UTRAN and E-UTRAN (Andre-Jonsson:  [0002]-[0012]).
	Regarding claim 23, the combination of Iwamura, Li, and Andre-Jonsson discloses all the limitations of claim 22.  Additionally, Iwamura discloses analyzing the one or both of the cell or frequency information associated with the E-UTRAN cell to determine whether there is at least one NR cell near the E-UTRAN cell (the UE performs a cell search using frequency information, according to [0004]).
	Regarding claim 24, the combination of Iwamura, Li, and Andre-Jonsson discloses all the limitations of claim 23.  Additionally, Iwamura discloses selecting the NR cell based on determining that there is at least one NR cell near the E-UTRAN cell (the UE selects, as a destination cell, a cell whose paging channel said UE is able to receive, according to [0004]).

s 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Li as applied to claims 10 and 27 above, further in view of Jeong et al., U.S. Patent Application Publication 2015/0327110 (hereinafter Jeong ‘110).
	Regarding claim 12, the combination of Iwamura and Li discloses all the limitations of claim 10.
	Neither Iwamura nor Li expressly discloses that the policy or the configuration information association with the UE is received via Open Mobile Alliance (OMA) Device Management (DM) in the NR cell.
	Jeong ‘110 discloses that the policy or the configuration information association with the UE is received via Open Mobile Alliance (OMA) Device Management (DM) in the NR cell (a UE receives policy from an OMA-DM server, according to [0139]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Jeong ‘110 such that the policy or the configuration information association with the UE is received via Open Mobile Alliance (OMA) Device Management (DM) in the NR cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate traffic offloading during roaming (Jeong ‘110:  [0139]).
	Regarding claim 29, the combination of Iwamura and Li discloses all the limitations of claim 27.
	Neither Iwamura nor Li expressly discloses that the policy or the configuration information association with the UE is received via Open Mobile Alliance (OMA) Device Management (DM) in the NR cell.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura as modified by Li with Jeong ‘110 such that the policy or the configuration information association with the UE is received via Open Mobile Alliance (OMA) Device Management (DM) in the NR cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate traffic offloading during roaming (Jeong ‘110:  [0139]).

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Li as applied to claim 1, further in view of Jeong et al., U.S. Patent Application Publication 2015/0003312 (hereinafter Jeong ‘312).
	Regarding claim 14, the combination of Iwamura and Li discloses all the limitations of claim 1.
	Neither Iwamura nor Li expressly discloses that the RRC release message is a global system for mobile communications (GSM) enhanced data rates for GSM evolution (EDGE) radio access network (GERAN) release.
	Jeong ‘312 discloses that the RRC release message is a global system for mobile communications (GSM) enhanced data rates for GSM evolution (EDGE) radio access network (GERAN) release (a UE is commanded to move to a GERAN cell via an RRC release message, according to [0132]).

	One of ordinary skill in the art would have been motivated to make this modification in order to minimize communication terminal battery consumption (Jeong ‘312:  [0002]-[0005]).

Allowable Subject Matter
14.	Claims 3-4, 8-9, 20-21, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645